department of the treasury internal_revenue_service washington d c date number release date gls uilc 6103-dollar_figure internal_revenue_service national_office chief_counsel_advice memorandum for gary anderson assistant regional_counsel cc msr o gls general legal services from subject david l fish chief branch disclosure litigation cc el d accessing idrs to ascertain whether practitioners who submit form_2848 have possibly engaged in disreputable conduct under c f_r d this chief_counsel_advice responds to your correspondence requesting our assistance as to whether the service may access the integrated data retrieval system idrs to ascertain whether practitioners who submit form_2848 power_of_attorney and declaration of representative are current in their federal_income_tax obligations this document is not to be cited as precedent issue s whether the service may access the integrated data retrieval system idrs to ascertain whether practitioners who submit form_2848 power_of_attorney and declaration of representative are current in their federal_income_tax obligations conclusion under sec_6103 the service may access the integrated data retrieval system idrs to ascertain whether practitioners who submit form_2848 power_of_attorney and declaration of representative are current in their federal_income_tax obligations law and analysis sec_6103 of the internal_revenue_code prohibits the service from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 484_us_9 973_f2d_962 1st cir martin v internal_revenue_service f 2d 10th cir gls sec_6103 authorizes the disclosure of returns or return_information to officers and employees of the treasury_department for tax_administration_purposes tax_administration is defined as the administration management conduct direction and supervision of the execution and application of the internal revenue laws or related statutes sec_6103 the regulation of practice before the service is within this broad definition of tax_administration here the local irs office will be accessing idrs to ascertain whether practitioners have possibly engaged in disreputable conduct under c f_r d including the wilful failure_to_file a federal tax_return once the local office determines that a practitioner may not be current in his her income_tax obligations a referral may be made to the office of the director of practice for investigation it is our understanding that the mere nonfiling of tax returns comes within the definition of wilful failure_to_file and that such failure could result in the practitioner’s suspension or disbarment by the office of the director of practice thus the accessing of idrs by the service to determine if a practitioner has violated c f_r d is authorized under sec_6103 additionally whether or not practitioners are current in their federal_income_tax obligations is information subject_to the confidentiality provisions of sec_6103 as such taxpayers who are represented by the practitioners are not to be notified of the service’s accessing idrs or the results of the access if you have any further questions please call please note that sec_6103 is only used when the service is making a disclosure to third parties for investigative purposes
